Citation Nr: 1325120	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  08-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for tinea barbae.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the issue was previously before the Board in March 2006, February 2009, and December 2010 at which time it was remanded for appropriate development.  The claim has been returned for appellate review.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected skin disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


FINDING OF FACT

The Veteran's service-connected tinea barbae is manifested by complaints of itching on exposed areas.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, but no higher, for service-connected tinea barbae have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7800, 7804, 7806, 7813, 7814 (effective prior to August 30, 2002, from August 30, 2002 to October 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in March 2004, April 2006, September 2006, December 2010, and March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a September 2006 letter described how disability ratings and effective dates were assigned.

Furthermore, the Board notes that, for claims for increased ratings, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The Board notes the Veteran has undergone multiple VA examinations, the most recent in January 2011.  The Veteran has not expressed worsening since that examination. 

There is also substantial compliance with the Board's multiple Remand directives.  In a March 2006 remand, the Board requested a letter be sent to the Veteran asking him to identify any outstanding treatment records related to this issue.  A letter was sent in April 2006.  A February 2009 remand requested that the RO consider the timeliness of the Veteran's claim. A March 2009 supplemental statement of the case (SSOC) adequately addressed this issue.  A December 2010 remand requested the RO make additional attempts to obtain missing service treatment records and obtain an additional VA examination.  A February 2011 formal finding of unavailability was made, and the Veteran underwent an additional VA examination in January 2011.  In August 2012, the Board remanded the issue to obtain photographs that should have been associated with the most recent VA examination.  The photographs were added to the file in January 2013.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria, Factual Background, and Analysis

In a February 2000 rating decision, the RO granted service connection for tinea barbae, rated noncompensable, effective from April 1, 1998, the day after the Veteran separated from service.  The Veteran appealed the noncompensable rating alleging that his tinea barbae was more severe.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

During the appeal period, the Veteran's disability has been evaluated under Diagnostic Codes (Codes) 7813 and 7814.  The regulations for the evaluation of skin disabilities were amended, effective on August 30, 2002.  Generally, review of such claims requires application both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)).  However, the revised regulations do not allow for their retroactive application unless those regulations contain such provisions and may only be applied as of the effective date.  VAOPGCPREC 3-2000.

Further amendment was made to certain criteria for rating the skin, effective October 23, 2009.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011)).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Therefore, these amended regulations will not be addressed in the present decision.

      1.  Criteria Effective Prior to August 30, 2002

Prior to August 30, 2002, unless otherwise provided, disabilities evaluated under Code 7814 for tinea barbae were to be rated under Code 7806 for eczema, dependent upon the location, extent, and repugnant or otherwise disabling character or manifestations.  Diagnostic Code 7806 provided a 10 percent rating for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was warranted for constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating was provided for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or that was exceptionally repugnant.

Code 7800 provided a noncompensable disability evaluation was contemplated for slight disfiguring scars of the head, face, or neck.  A 10 percent rating was assigned for moderate disfiguring scars of the head, face, or neck.  A 30 percent rating was warranted where disfiguring scars on the head, face, or neck were severe, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  A higher 50 percent rating was available where there was complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.

Code 7801 described third degree burn scars.  Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Code 7803 provides a 10 percent rating for superficial unstable scars.  As these codes are inapplicable to the Veteran's claim, the Board will not further discuss these rating criteria.

Throughout the appeal period, Code 7805 has provided that scars can be rated on limitation of function of the affected part.  As the Veteran's tinea barbae has not caused any limited function of a body part, the Board also will not further discuss these criteria.

In this case, the Board finds that the Veteran's tinea barbae most closely approximates the 10 percent disability rating for eczema as he has had complaints of itching involving an exposed surface.  As stated previously, under Diagnostic Code 7806 provided a 10 percent rating is warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  

During the appeal period, the Veteran's tinea barbae has not been manifested by constant exudation or itching, extensive lesions, or marked disfigurement which warrant a higher 30 percent disability rating.  

Service treatment records indicate complaints of bumps on face.  The diagnosis was psychosis barbae. 

During a March 1999 VA examination, the Veteran complained of facial rash secondary to shaving and trimming of his hairline which had decreased since his discharge from the military due to the fact that he is able to let his beard grow out, as well as let his hair grow longer.  He still has problems when he shaves or when he has his hair trimmed at the posterior occipital hairline.  He will develop lesions that become tender and prevent him from shaving or cutting his hair.  The examiner found no active lesions on physical examination.  The diagnosis was tinea barbae.  

During a January 2011 VA examination, the Veteran reported redness, scaling, and itching on his scalp and through his central face.  He gets intermittent small pimple-like bumps on the occipital scalp.  The examiner noted that he has no tinea and the Veteran denied ever having had this disorder.  In the records, the examiner noted reference to dermatologic treatment for seborrheic dermatitis.  The Veteran reported he uses hydrocortisone intermittently.  Upon examination, the examiner found mild redness throughout the central face typical of seborrheic dermatitis.  He also had residua of small acneiform papules along his lower occipital hairline.  Scarring and/or disfigurement were not present.  Ulceration, exfoliation, or crusting was not present.  There was no disfiguring skin condition to the head, face or neck.  The examiner further noted the condition does not affect the Veteran's occupational functioning.  The diagnosis was seborrheic dermatitis. 

Although the evidence of record indicates the Veteran has experienced itching and lesions as a result of his skin disorder, it does not show that the lesions have been extensive, as they have only covered a small area of the face and hairline, and it does not show that exudation or itching has been constant at any point during the appeal period.  Additionally, the evidence does not show that tinea barbae has caused marked disfigurement of the Veteran's face.  Therefore, the Veteran's tinea barbae does not meet the criteria for a 30 percent rating under Code 7806.  He also does not meet the criteria for an even higher 50 percent rating under Code 7806 as the evidence does not show ulceration or extensive exfoliation or crusting and systemic or nervous manifestations or that the disability is exceptionally repugnant. 

Although the evidence shows the Veteran's facial area have revealed and small acneiform papules along his lower occipital hairline during the appeal period, there is no evidence indicating that these manifestations result in severe, disfiguring scars or a complete or exceptionally repugnant deformity of one side of the face or a marked or repugnant bilateral disfigurement.  Thus, the Veteran is not entitled to a higher rating under Code 7800.

      2.  Criteria Effective from August 30, 2002

As noted, effective August 30, 2002, VA revised the rating criteria for evaluating skin disabilities.  Revised Code 7813 indicated that tinea barbae of the beard area should be evaluated under Code 7800 (for disfigurement of the head, face, or neck), Codes 7801, 7802, 7803, 7804, or 7805 (for scars), or Code 7806 (for dermatitis), depending on the predominant disability.  38 C.F.R. § 4.118.  

Code 7806 was also revised and the revisions provide for a higher 30 percent rating for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A higher 60 percent rating is available where a higher percentage of the body or exposed areas are affected or where greater use of systemic therapy is required.  Code 7806 also provides for possible evaluation under Codes 7800-7805, depending on the predominant disability.  Id.  The revised criteria for Code 7801 describe scars located other than on the head, face, or neck and, thus, do not require further discussion.  Revised Codes 7802 through 7804 continued to provide a maximum 10 percent rating and further discussion of them is not necessary since they will not provide the Veteran with a higher rating.

Revised Code 7800 provides for a higher 30 percent rating where there is disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Note (1) provides that the 8 characteristics of disfigurement are: Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

From August 30, 2002, the VA treatment records and January 2011 VA examination report described above do not reflect disfigurement of the face with visible tissue loss and gross distortion or asymmetry of one feature or paired set of features.  There is also no evidence that tinea barbae causes any of the eight characteristics of disfigurement.  Tinea barbae has not been shown to result in a scar that is 5 or more inches (13 or more cm.) in length or at least one-quarter inch (0.6 cm.) wide at the widest part.  The surface contour of any scarring caused by tinea barbae has not been shown to be elevated or depressed on palpation and the scarring has not been shown to be adherent to any underlying tissue.  The remaining characteristics of disfigurement also are not present as the area of skin affected by tinea barbae has not been shown to cover an area exceeding six square inches (39 sq. cm.).  Therefore, the Veteran is not entitled to a higher rating under revised Code 7800.

There is no evidence in the record, including the Veteran's competent lay statements, indicating that tinea barbae involves at least 20 percent of the entire body or of the exposed areas affected.  On January 2011 VA examination, it was noted that tinea barbae involved one percent of the surface area of the body and one percent of exposed areas.  

There is also no evidence showing the use of any systemic therapy to treat tinea barbae.  Rather, the evidence shows the Veteran has treated tinea barbae with topical creams, such as hydrocortisone, throughout the appeal period, but these are not systemic therapy.  Thus, the Veteran is not entitled to a higher initial rating under revised Code 7806.

As the rating criteria effective from August 30, 2002 have not been met, the Veteran is not entitled to a higher rating under these criteria.

The Board has considered the Veteran's own reports as to the severity of his skin disorder, and recognizes that he clearly competent to describe the symptoms of a skin rash.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg').  However, the Board finds the objective medical findings of the competent VA examiners to ultimately be more reliable than the vague, subjective descriptions offered by the Veteran.  The Board sympathizes with the Veteran's difficulties, but the most probative establishes that his skin disorder does meet the criteria for an increased disability rating.

The Board has also considered whether staged ratings are appropriate based on any periods of increased or decreased symptomatology.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as 'staged ratings').  The Board finds that symptoms of the Veteran's tinea barbae have not undergone any significant increase or decrease so as to warrant a rating in excess of 10 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

3. Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinea barbae is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has complained of itching and scaling, which are specifically contemplated by the dermatitis diagnostic code.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 10 percent for the Veteran's service-connected tinea barbae.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for tinea barbae, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.



ORDER

Entitlement to an initial 10 percent evaluation for tinea barbae is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


